I concur with the majority in the affirmance of the judgment against Heatlox Furnaces, Inc., and Arnold P. MacKeen.
I dissent from the conclusion reached by the majority that the judgment against appellant Glacier Gravel Company should be reversed, and the cause remanded with instructions to grant that appellant's motion for judgment in its favor notwithstanding the verdict of the jury.
In my opinion, the judgment against this appellant should be reversed because of errors disclosed by the record, and the cause remanded for a new trial against the appellant Glacier Gravel Company.
September 22, 1949. Petition for rehearing denied. *Page 498